Citation Nr: 1722799	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  09-27 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 20 percent for cervical spine disability with degenerative arthritis and degenerative disc disease. 

2.  Entitlement to an initial disability rating greater than 40 percent for residuals of a low back injury with degenerative arthritis and degenerative disc disease. 

3.  Entitlement to an compensable disability rating prior to March 14, 2013, and to a disability rating greater than 10 percent thereafter, for hemorrhoids.

4.  Entitlement to service connection for a prostate condition.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Private Attorney



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to July 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.

With regard to the cervical spine issue, the July 2008 rating decision continued a 20 percent disability rating for the cervical spine.

With regard to the low back issue, the July 2008 rating decision granted the Veteran an increased rating of 30 percent for his service-connected residuals of low back injury with degenerative arthritis and degenerative disc disease of the lumbar spine effective April 9, 2007.  In a September 2011 rating decision the RO found that there was clear and unmistakable error in the evaluation of residuals low back injury with degenerative arthritis and degenerative disc disease of the lumbar spine and an increased evaluation of 40 percent was established effective April 9, 2007. 

With regard to the hemorrhoids issue, the July 2008 rating decision continued a noncompensable disability rating for the Veteran's service-connected hemorrhoids.  An April 2013 rating decision granted the Veteran an increased rating of 10 percent for the service-connected hemorrhoids effective March 14, 2013.  As a higher rating is available for the disability before and after that date and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as to hemorrhoids as set forth on the title page of this decision.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) ; AB v. Brown, 6 Vet. App. 35, 38   (1993). 

With regard to the prostate issue, the July 2008 rating decision denied service connection for a prostate condition as due to ionizing radiation.  In January 2009 the Veteran stated that he was withdrawing the theory that his prostate condition was due to ionizing radiation because it was directly due to military service.  Then in the September 2009 rating decision the RO adjudicated the Veteran's claims on a direct service connection basis; he then perfected his appeal.

The above issues were previously before the Board in June 2015.  At that time the Board adjudicated these issues in two separate decisions as the Veteran had two different representatives, Disabled American Veterans (DAV) and Daniel G. Krasnegor.  Significantly, Decision I (DAV) determined that the Veteran was not entitled to an initial compensable rating prior to March 14, 2013 and to an initial rating greater than 10 percent thereafter for hemorrhoids, was not entitled to a disability rating greater than 20 percent for his cervical spine disability, and was not entitled to a disability rating greater than 40 percent for his low back disorder.    Decision II (Krasnegor) determined that the Veteran was not entitled to service connection for a prostate condition.  The Board also remanded several other issues for additional development.

Thereafter, the Veteran appealed the four decisions pertaining to his hemorrhoids, prostate condition, cervical spine disorder, and low back disorder to the United States Court of Appeals for Veterans Claims (Court).  In an October 2016 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the June 2015 decisions with respect to the issues pertaining to hemorrhoids, prostate condition, cervical spine disorder, and low back disorder which was granted in a November 2016 Order. 

With regard to representation, while DAV was previously the representative for the hemorrhoid, cervical spine, and low back issues, a December 2016 VA Form 21-22a, Appointment of Individual as Claimant's Representative shows that Mr. Krasnegor is now the representative with regard to these issues.  

The Board acknowledges that the issues of (1) service connection for a
left great toe disability; (2) service connection for pain in the hands and fingers;
(3) a separate rating for neurological manifestations of the service-connected
cervical spine with degenerative arthritis and DDD; (4) a compensable disability
rating for residuals of a right great toe injury; (5) a compensable disability rating
for allergic rhinitis; (6) a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected disabilities; (7) service connection for obstructive sleep apnea; (8) a disability rating greater than 10 percent prior to March 14, 2013, and greater than 20 percent thereafter, for right shoulder dislocation with degenerative joint disease; (9) a compensable disability rating for corneal abrasion with recurrent erosions; (10) an initial rating greater than 20 percent for right leg radiculopathy; (11) an initial rating greater than 10 percent for right ankle sprain; and (12) an initial compensable rating for callouses, corns and bruises of the feet have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the October 2016 JMR indicates that a remand is required in this case due to perceived deficiencies within the Board's analysis in the June 2015 decisions.

With regard to the cervical spine and low back issues, the October 2016 JMR found that the Board failed to discuss whether there was functional impairment due to flare-ups pursuant to DeLuca v. Brown, 8 Vet.App. 202, 206-07 (1995).

The Veteran was afforded VA examinations for the cervical and/or lumbar spine disabilities in September 2005, September 2006, April 2008, March 2013, February 2016, and February 2017.  In April 2017 correspondence, the Veteran's attorney wrote that all six of these examinations are inadequate.  Specifically, the attorney wrote that the September 2005, September 2006, and April 2008 VA examinations indicated that the Veteran suffered from flare-ups of the lumbar spine condition but failed to address whether pain, which was repeatedly noted to be 10/10 during flare-ups, could significantly limit functional ability during flare-ups and failed to express any resultant loss in range of motion due to pain and weakness during flare-ups.  According to the Veteran's attorney, the March 2013 examination report was even more problematic as it indicated, without explanation or any further discussion that the Veteran did not suffer from flare-ups of his condition.  This, according to the attorney, was clearly inconsistent with the evidence of record, as the Veteran had consistently reported flare-ups during his examinations dating back to at least 2005.  The February 2016 VA examiner reported that the Veteran did not suffer from flare-ups of his condition but stated that he was unable to determine whether pain, weakness, fatigability, or incoordination specifically limited functional ability during flare-ups without resort to mere speculation.  However, there was no indication that the Veteran was asked to describe or demonstrate his functional loss during flare-ups.  Had the examiner requested such information, he then could have used a goniometer to measure the Veteran's range of motion and provide an estimate for the record.  As such, the attorney argued that the February 2016 VA examination was inadequate.  Finally, the February 2017 VA examiner reported that the Veteran did not suffer flare-ups and therefore did not provide any information regarding the functional impact of flare-ups.  The attorney argued that this was inaccurate as the Veteran continued to suffer flare-ups of his lumbar spine disability to this day.  Because the examination reports of record failed to fully address the Veteran's functional loss during flare-ups, to include estimation of range of motion loss during periods of flares, the examinations are inadequate and cannot be relied upon in determining the proper rating for the Veteran's cervical and/or lumbar spine conditions.  As such, the Veteran's representative requested that the Veteran be afforded an adequate VA examination fully addressing functional loss during flare-ups.            

Given the above, the Board finds that a remand is necessary to afford the Veteran a VA examination in an attempt to test the Veteran's range of motion during a flare-up or state why such cannot be measured.  

Furthermore, a review of the September 2005, September 2006, April 2008, March 2013, February 2016, and February 2017 VA examination reports show range of motion findings but do not indicate whether the findings were on both active and passive motion and/or in weight-bearing and nonweight-bearing.  In a recent decision from the Court of Appeals for Veterans Claims it was found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Unfortunately, the September 2005, September 2006, April 2008, March 2013, February 2016, and February 2017 VA examination reports do not comply with Correia.  Accordingly, the Veteran must be afforded new VA examinations to correct all of the deficiencies noted above.  

With regard to the hemorrhoid issue, the October 2016 JMR found that the June 2015 Board decision did not address pertinent medical evidence showing "frequent recurrences or by persistent bleeding with secondary anemia, or fissures" which would warrant a higher disability rating for the Veteran's hemorrhoids under 38 C.F.R. § 4.114, Diagnostic Code 7336.  

Specifically, it was noted that an August 2008 VA treatment record shows that the Veteran experienced "mild anemia."  March 2010 and October 2011 VA treatment records also show that the Veteran had anemia, described as "normocytic anemia" in October 2011.  In a November 2008 VA treatment note it was noted that the Veteran reported ongoing hemorrhoid problems that required the use of hemorrhoid suppositories.  In a September 2009 VA treatment note it was stated that the Veteran requested depends diapers for his hemorrhoids.  In a July 2010 statement, the Veteran reported experiencing "intermittent rectal bleeding for about a month" and a July 2013 VA treatment record shows that the Veteran's hemorrhoids "bleed all the time."  

The JMR also found that while the June 2015 Board decision relied upon a March 2013 VA examination report which cited the results of a CBC (complete blood count) test, there was no analysis as to whether such was evidence of secondary anemia.  

As the Board is unable to interpret the CBC test and the record is unclear as to whether the Veteran's reported anemia is secondary to his hemorrhoids, another VA examination is warranted on remand.      

With regard to the prostate issue, the Veteran's service treatment records include a June 1972 diagnosis of chronic prostatitis and a September 1976 diagnosis of urinary tract infection verses prostatitis.  The Veteran's February 1978 Report of Medical Examination noted mild biopsies of the rectum and prostate. 

Post-service treatment records include a December 2008 diagnosis of prostate enlargement.  At the May 2014 VA examination, the Veteran reported that he was diagnosed with an enlarged prostate in the 1970s and was placed on medication because he had trouble urinating.  The Veteran then was on oral medication which did not work and he was later placed on Viagra, which he reported gave him a "spark."  The May 2014 VA examiner then opined that the Veteran's benign prostate hypertrophy was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Her rationale was that benign prostate hypertrophy is a condition of enlarged prostate gland which is common in older men.  She also stated that this condition is not related to a bacterial infection, prostatitis, or a urinary tract infection.  She stated that the literature indicates that benign prostatic hyperplasia (BPH) is a common problem among older men and that the prevalence of histologically diagnosed prostatic hyperplasia increases from 8 percent in men aged 31 to 40, to 40 to 50 percent in men aged 51 to 60, to over 80 percent in men older than age 80.  She also stated that race has some influence on the risk for BPH that can be severe enough to require surgery.  She noted that other studies have suggested a relationship between BPH and hormone levels and that higher serum levels of testosterone and estradiol were associated with increased risk of future development of symptomatic BPH.

The October 2016 JMR found that the May 2014 medical opinion is inadequate as the opinion provided data as to older men and race but did not connect this data to the Veteran's case.  Additionally, the JMR stated that the examiner failed to explain the significance of her conclusion that the "condition is not related to bacterial infection prostatitis or urinary tract infection."  Given these concerns, an addendum opinion is warranted on remand.     

Also, a review of the record shows that the most recent VA treatment records are dated in January 2017.  Given the need to remand for a new examination and the JMR's concern regarding flare-ups of the Veteran's cervical spine/low back disabilities, any outstanding VA medical records dated after January 2017 should be obtained for consideration in the Veteran's appeal.  
	
Finally, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his claimed cervical spine, low back, hemorrhoid, and prostate disorders.  Thereafter, all identified records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any VA or non-VA healthcare provider who has treated him for his right knee disorder.  After securing any necessary authorization from him, obtain all identified treatment records, to include all outstanding VA treatment records dated from January 2017 to the present.  All reasonable attempts should be made to obtain any identified records.  

2. After completing the above, schedule the Veteran for a new examination for his cervical spine and low back to determine the current severity of these disabilities.  In scheduling the examination, an attempt should be made to schedule such examination during a reported flare-up of the neck/low back.  Access to the electronic claims file should be made available to the examiner.  All indicated tests should be accomplished, and the findings detailed.  

The examiner should test the range of motion (using a goniometer) in active motion, passive motion, weight-bearing, and non weight-bearing, for both the joint in question and any paired joint in accordance with Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

During range of motion testing, the examiner should provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement should be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups, and the functional losses imposed.  Significantly, the examiner should make a special attempt to test the Veteran's range of motion during a flare-up or state why such cannot be measured.  

The examiner should also note the findings regarding flare-ups in the September 2005, September 2006, April 2008, March 2013, February 2016, and February 2017 VA examination reports and opine as to the frequency/severity of the Veteran's flare-ups during the pendency of the claim beginning March 2007.  In so doing, the examiner should identify the approximate date of the change(s), and provide an assessment of the severity of the flare-ups on each date.

A complete rationale for any opinions expressed should be provided.

3. After completing the above, schedule the Veteran for a VA examination to evaluate the current nature and severity of the hemorrhoid disorder.  The examiner must review the claims file and should note that review in the report.  The examiner should specifically comment on the August 2008 and October 2011 VA treatment records showing anemia as well as the results of the December 2012 CBC and opine whether the Veteran's hemorrhoids have resulted in persistent bleeding with secondary anemia at any point during the appeal period beginning March 2007.

4. After completing the above, seek an addendum opinion from the May 2014 VA examiner to determine the nature and etiology of the Veteran's prostate condition.  If the May 2014 VA examiner is not available, seek a medical opinion from another appropriate clinician.  The Board leaves it to the discretion of the clinician selected to offer the addendum opinion, as to whether a new physical examination is required.  If examined, all appropriate testing should be conducted and the Veteran should be asked to provide a complete medical history, if possible.  The file and a copy of this Remand must be made available to the examiner. 

The VA examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's enlarged prostate was incurred during the Veteran's military service.  The examiner should specifically explain why the Veteran's enlarged prostate is or is not related to his military service as opposed to simply listing medical treatise evidence regarding the likelihood of enlarged prostate for older men.  The examiner should also explain the significance of the statement:  "condition is not related to bacterial infection prostatitis or urinary tract infection" in the May 2014 VA examination report.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




